IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ALASKA

IN THE MATTER OF FORFEITURE OF __)
COLLATERAL SCHEDULE FOR THE )
UNITED STATES POSTAL SERVICE )
OFFICE OF INSPECTOR GENERAL )

)

 

MOTION TO ADOPT FORFEITURE OF COLLATERAL SCHEDULE

The United States of America, Bryan Schroder, United States Attorney for the
District of Alaska, moves the Court to adopt a Forfeiture of Collateral Schedule for the
United States Postal Service Office of Inspector General.

The United States Postal Service Office of Inspector General hereby submits a
proposal for a Forfeiture of Collateral Schedule for the violation of rules and regulations
enforced by the United States Postal Service Office of Inspector General in Alaska. The
United States moves that pursuant to the Rules of Procedure for the Trial of Minor Offenses
before United States Magistrate Judges and the General Rules of this Court, all previously
entered orders regarding the Forfeiture of Collateral Schedule for the United States Postal
Service Office of Inspector General be and are hereby vacated.

The United States moves that any person charged with violating an offense listed in
the attached Forfeiture of Collateral Schedule, may, in lieu of appearance, post collateral
in the amount indicated for the offense and consent to forfeiture of collateral or be required

to appear for offenses as indicated.

i
Case 3:20-mc-00005-DMS Document1 Filed 01/31/20 Page 1 of 2
The United States moved the Court that its order take effect as of 12:01 a.m. on a

date set by the Court.

RESPECTFULLY SUBMITTED this 14th day of January, 2020, at Anchorage,

Alaska.

BRYAN SCHRODER
United States Attorney

s/ Bryan Schroder
BRYAN SCHRODER
United States of America
United States Attorney

 

Case 37205 >..Document 1 Filed 01/31/20 Page 2 of 2

    
